            Case 2:19-cv-02443-TLN-KJN Document 15 Filed 10/20/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA

10
     KIJANA WICKER, individually, and on behalf       Case No.: 2:19-CV-02443-TLN-KJN
11 of other members of the general public similarly
     situated,                                        Assigned to:
12                                                    Honorable Troy L. Nunley
13                Plaintiff,
             v.                                       ORDER VACATING CASE TRIAL
14                                                    SCHEDULE
     ASC PROFILES LLC, a Delaware company;
15 STEELSCAPE, LLC, a California company;             Complaint Filed: October 30, 2019
     BLUESCOPE BUILDINGS NORTH                        Removal Filed: December 5, 2019
16   AMERICA, INC., a Delaware corporation and
17   DOES 1 through 100, inclusive;

18                 Defendants.

19
20
21
22
23
24
25
26
27
28
                                                  1
                                                      ORDER VACATING CASE TRIAL SCHEDULE
                                                             CASE NO.: 2:19-CV-02443-TLN-KJN
           Case 2:19-cv-02443-TLN-KJN Document 15 Filed 10/20/20 Page 2 of 2



1                                             ORDER
            IT IS HEREBY ORDERED upon good cause appearing that the current Scheduling
2
     Order is vacated and an Amended Scheduling Order will be issued after the Court rules on the
3
     pending Motion to Remand.
4
            IT IS FURTHER ORDERED that the Parties file a Status Report within 20 days of the
5 following: (1) the Parties’ mediation; and (2) the Court’s ruling on the Motion to Remand. Such
6 reports will keep the Court informed of the status of the case and aid with the issuing of an
7 Amended Schedule.
8 IT IS SO ORDERED.
9
     DATED: October 19, 2020
10
                                                        Troy L. Nunley
11                                                      United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                      ORDER VACATING CASE TRIAL SCHEDULE
                                                             CASE NO.: 2:19-CV-02443-TLN-KJN
